UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No. 1) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-31311 PDF SOLUTIONS, INC. (Exact name of Registrant as Specified in its Charter) Delaware 25-1701361 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 333 West San Carlos Street, Suite 700 San Jose, California (Address of Principal Executive Offices) (Zip Code) (408) 280-7900 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. £ Large accelerated filer R Accelerated filer £ Non-acceleratedfiler £ Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of shares outstanding of the Registrant’s Common Stock as of August 1, 2011 was 28,008,973. Explanatory Note The purpose of this Amendment No. 1 to our Quarterly Report on Form 10-Q for the period ended June 30, 2011, as filed with the Securities and Exchange Commission on August 9, 2011 (the “Form 10-Q”), is to furnish Exhibit 101 to the Form 10-Q within the 30 day grace period provided for the initial submissions of interactive data files, as required by Rule 405 of Regulation S-T. Exhibit 101 to this report furnishes the following items from our Form 10-Q formatted in XBRL (eXtensible Business Reporting Language): (i) the unaudited Condensed Consolidated Balance Sheets, (ii) the unaudited Condensed Consolidated Statements of Operations, (iii) the unaudited Condensed Consolidated Statements of Cash Flows, and (iv) the notes to the unaudited Condensed Consolidated Financial Statements. No other changes have been made to the Form 10-Q. This Amendment No.1 speaks as of the original filing date of the Form10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 PART II. OTHER INFORMATION Item6. Exhibits Exhibit Number Description Form of Nonstatutory Stock Option Agreement under the PDF Solutions, Inc. 2001 Stock Plan.1 Form of Restricted Stock Agreement under the PDF Solutions, Inc. 2001 Stock Plan. 1 Form of Stock Option Agreement (France) under the PDF Solutions, Inc. 2001 Stock Plan. 1 Form of Restricted Stock Agreement (France) under the PDF Solutions, Inc. 2001 Stock Plan. 1 Employment Offer Letter to Michael Shahbazian from PDF Solutions, Inc. dated June 10, 2011. 1 Certification of the Chief Executive Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 20021. Certification of the Chief Financial Officer pursuant to Exchange Act Rules 13a-14(a) and 15d-14(a), as Adopted Pursuant to Section 302 of the Sarbanes-Oxley Act of 20021. Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.† Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002† 101.INS XBRL Instance Document. †† 101.SCH XBRL Taxonomy Extension Schema Document. †† 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document. †† 101.DEF XBRL Taxonomy Extension Definition Linkbase Document. †† 101.LAB XBRL Taxonomy Extension Label Linkbase Document. †† 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document. †† 1 Previously filed as an exhibit to Form 10-Q for the quarter ended June 30, 2011. † Previously furnished as an exhibit to Form 10-Q for the quarter ended June 30, 2011. †† In accordance with Rule 406T of Regulation S-T, the interactive data files on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section18 of the Securities and Exchange Act of 1934, as amended, and otherwise are not subject to liability under those sections. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PDF SOLUTIONS, INC. Date: August 29, 2011 By: /s/John K. Kibarian John K. Kibarian President and Chief Executive Officer (Principal Executive Officer) Date: August 29, 2011 By: /s/ Michael Shahbazian Michael Shahbazian Vice President, Interim Chief Financial Officer (Principal Financial Officer) 4
